Fourth Court of Appeals
                               San Antonio, Texas
                                     August 21, 2018

                                   No. 04-18-00204-CV

                                    Odis SPENCER,
                                       Appellant

                                            v.

                       DEUTSCHE BANK NATIONAL TRUST,
                                  Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-02307
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER
       On July 20, 2018, appellant Odis Spencer filed a Motion to Reinstate Appeal. After
consideration, the motion is DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court